IN THE SUPREME COURT OF THE STATE OF IDAHO

                                      Docket No. 48359

LITSTER FROST INJURY LAWYERS,                 )
PLLC, an Idaho professional limited liability )
company,                                      )
                                              )
   Third Party Plaintiff-Respondent-          )
   Cross Appellant,                           )
                                              )
v.                                            )
                                              )
IDAHO INJURY LAW GROUP, PLLC, an              )
Idaho professional limited liability company; )
MELISSA G. GRYDER, individually,              )              Boise, December 2021 Term
                                              )
   Third Party Defendants-Appellants-         )              Opinion Filed: September 2, 2022
   Cross Respondents.                         )
                                              )              Melanie Gagnepain, Clerk
MELISSA G. GRYDER, individually,              )
                                              )
   Plaintiff,                                 )
                                              )
v.                                            )
                                              )
JAMES L. WOOD, individually; RYDER            )
TRUCK RENTAL, INC., a Florida                 )
corporation,                                  )
                                              )
   Defendants.                                )
_______________________________________ )

    Appeal from the District Court of the Fourth Judicial District of the State of Idaho,
    Ada County. Jason D. Scott, District Judge.

    The judgment of the district court is vacated, its decision granting partial summary
    judgment is affirmed, and its decisions after the bench trial are reversed. This case
    is remanded for further proceedings.

    Idaho Injury Law Group, PLLC, Boise, for Appellants/Cross-Respondents. Seth
    Diviney argued.

    McFarland Ritter, PLLC, Meridian, for Respondent/Cross-Appellant. Ryan
    McFarland argued.
                                ___________________
BRODY, Justice.
       This appeal involves a dispute over the division of a personal injury settlement between a
predecessor law firm, a successor law firm, and a client who was subjected to unfair and deceptive
trade practices. Litster Frost Injury Lawyers (“Litster”) represented Melissa Gryder for
approximately three years before Idaho Injury Law Group (“IILG”) took over representation and
settled Gryder’s case roughly two months later for $120,000. Gryder had followed her attorney,
Seth Diviney, from Litster to his newly formed firm, IILG. After the personal injury claim was
settled, Litster sued IILG and Gryder, claiming a portion of the settlement for attorney’s fees and
costs it incurred. Gryder, through Diviney as her attorney, counterclaimed that Litster violated the
Idaho Consumer Protection Act (“ICPA”) and could not recover against the settlement fund. The
district court ruled on a motion for partial summary judgment that Litster committed an unfair and
deceptive trade practice in violation of the ICPA. However, by the time of the bench trial, the
district court understood, based on representations by Diviney, that only Litster and IILG had a
stake in the disputed portion of the fund—not Gryder. From this, the district court divided the
disputed portion of the fund between Litster and IILG. For the reasons discussed below, we reverse
the district court’s decision after the bench trial and remand this case for further proceedings so
the district court may balance the equities between Litster, IILG, and Gryder. We also direct the
district court to determine, after a hearing on remand, the appropriate sanction for Diviney
engaging in an impermissible concurrent conflict of interest since the start of this dispute.
                   I.      FACTUAL AND PROCEDURAL BACKGROUND
   A. Factual Background
       In August 2016, Gryder was injured in a car wreck and contacted Litster about representing
her. Two days after the wreck, Quentin Brown, a Litster intake specialist, went to Gryder’s home
to intake interview her.
       During that interview, Brown summarized the written contingency fee agreement (the
“Agreement”). Gryder did not read the Agreement. Instead, she relied on Brown’s summary of
each section in the Agreement.
       Sections 1 and 2 of the Agreement provide the scope of Litster’s representation. Those
sections also explain how Litster’s attorney fees would be calculated and explained that costs are
deducted after the fees are taken out of a settlement:
                                                 2
          [1] Scope of Employment: . . . . If no settlement or judgment is obtained Client will
          owe Attorney no fee. If a settlement or judgment is obtained, Client will pay
          Attorney fees and costs as follows:
          [2] Attorney’s Fees: Attorney’s fees shall be calculated as follows from the gross
          settlement or judgment amount before any deductions for costs and expenses
          outlined below:
                 331/3% if settled prior to filing a Complaint
                 40% if settled after the filing of a Complaint/Arbitration or Mediation
                 45% if settled, or if judgment obtained, after the commencement of trial
          Section 6 of the Agreement addresses what would occur if Gryder terminated Litster’s
services before a settlement or judgment was obtained by Litster:
          [6] Termination by Client: Client retains the right to terminate the services of
          Attorney at Client’s discretion. Should Client exercise this right, Attorney retains a
          lien on any recovery obtained by Client, whether by settlement, judgment or
          otherwise, equal to the reasonable value of Attorney’s services which are based on
          quantum meruit or the agreed percentage of any offer obtained by Attorney prior to
          termination. Attorney shall also retain a lien for any costs advanced at Attorney’s
          discretion.
While summarizing Section 6, Brown incorrectly told Gryder that Litster “would not charge [her]
anything” if she fired Litster before it obtained a settlement offer in her case. Gryder alleged that
this representation induced her into signing the Agreement. According to Brown, there was no
mention of an attorney charging lien on any recovery based on “quantum meruit” or as otherwise
agreed.
          After the intake meeting, the first attorney Litster assigned to Gryder was Warren Dowdle.
Litster also assigned Gryder a “case manager.” For the next seven months, Gryder mainly dealt
with her case manager. During this time, Gryder’s case manager gathered medical records,
received treatment updates, and managed the worker’s compensation aspect of Gryder’s case. Ten
months after she hired Litster, Gryder spoke to Dowdle about a “demand package” to the at-fault
driver’s insurance company. Dowdle sent the demand in July 2017. After receiving no settlement
offer in return, Dowdle filed a complaint in November 2017. Dowdle represented Gryder for
approximately two years.
          In about January 2019, Seth Diviney, who was working for Litster (there is a disputed
allegation that he was a managing attorney for Litster), began representing Gryder. About eight
months later, Diviney left Litster and formed a new law firm, IILG. Prior to his departure, Diviney
and Laurie Litster Frost, owner of Litster, had been in negotiations for Diviney to purchase Litster.
                                                    3
However, the negotiations were unsuccessful and on September 15, 2019, apparently unbeknownst
to Diviney, Laurie Litster Frost sold a portion of her ownership interest in Litster to attorneys Dan
Jenkins, Paul Swainston, and Evan Mortimer. Diviney resigned from Litster the next day.
        Approximately one week after Diviney resigned, Litster received a letter signed by Gryder
terminating Litster’s representation. At that point, Litster had not received any offers to settle
Gryder’s case. After firing Litster, Gryder signed a new contingency fee agreement with Diviney,
now at IILG, to represent her. Notwithstanding Brown’s oral representation to Gryder that she
would not be charged “anything” if she terminated Litster before a settlement offer was received,
Litster notified IILG and Gryder of its attorney charging lien pursuant to Section 6 of the
Agreement and Idaho Code section 3-205 against any settlement or judgment in Gryder’s personal
injury case. Less than two months after leaving Litster and forming IILG, Diviney settled Gryder’s
personal injury case for $120,000.
       During this time, Diviney and other former Litster employees—including members of
Diviney’s family—asserted a series of demands against Litster totaling hundreds of thousands of
dollars. The district court noted Diviney, “[s]eemingly embittered by the circumstances prompting
his departure, [ ] posted on Facebook that he is ‘consumed with the need for justice’ and ‘ready to
wield [his] focused revenge at those who devastated [his] kindly village.’ ” For example, in
February 2020, Diviney filed a complaint against Litster under the Idaho Consumer Protection Act
with the Office of the Attorney General for the State of Idaho. Diviney cited the conflict between
Section 6 of the Agreement and Litster’s intake specialists, who, like Brown, were trained to tell
prospective clients that Litster would not charge them “anything” if the client terminated Litster
before receiving a settlement offer.
       The Attorney General’s Office later recommended that Litster implement “certain policies
to ensure it complies with the Idaho Consumer Protection Act,” one of which was to make sure
intake specialists are trained to “better explain . . . [Section 6].” The Attorney General also
concluded that the language in Section 6 of the Agreement should be changed. The Attorney
General noted Section 6 “is of particular concern” due to its use of legalese “that consumers may
not fully understand” and the “contradictory statements” between Sections 1 and 6. Under Section
1, “consumers pay nothing if Litster Frost fails to obtain a settlement or judgment.” But under
Section 6, “consumers must pay Litster Frost’s fees even when another attorney obtains a
settlement or judgment for the consumer.”
                                                 4
   B. Procedural Background
       In December 2019, approximately one month after Gryder reached an agreement to settle
her personal injury case, Litster intervened in the suit and filed a third-party verified complaint
against Gryder and IILG to foreclose Litster’s attorney charging lien against the settlement fund.
Litster’s lien included attorney fees in the amount of $48,000 (representing the previously agreed
upon forty percent of the $120,000), plus costs of $2,825.46, for a total of $50,825.46 in attorney
fees and advanced costs.
       On December 30, 2019, IILG and Gryder answered Litster’s complaint, and Gryder
asserted a counterclaim against Litster. Approximately one month later, Gryder amended her
counterclaim, specifically pleading that Litster was not entitled to any attorney fees or costs
because of its violation of the Idaho Consumer Protection Act. During this time, Diviney placed
the disputed portion of the settlement fund—$50,825.46—in trust. At all times during this case,
Diviney concurrently represented both IILG and Gryder in their competing claims to Gryder’s
settlement fund. Diviney, principal and founder of IILG, represented IILG’s claim to the fund by
virtue of IILG’s forty percent contingency fee agreement with Gryder. Diviney also purportedly
represented Gryder pro bono on her ICPA counterclaim which sought to bar Litster from
recovering against the fund.
       After the pleading stage, a flurry of motions were filed. Notably, in February 2020, two
months after Litster had filed its complaint, Litster reduced the costs component of its charging
lien by $533.33. This reduced Litster’s overall claimed costs from $2,825.46 to $2,292.13.
Thereafter, Diviney disbursed the $533.33 from the $50,825.46 to Gryder. The remainder of the
disputed fund—$50,292.13—remained in trust until Diviney later deposited it with the Clerk of
the Court shortly before the bench trial.
       Also in February 2020, Gryder moved for summary judgment on her ICPA counterclaim
against Litster. Two months later, the district court denied Gryder’s motion. Ten days after
receiving the denial, Gryder filed a motion for reconsideration of issues related to the ICPA, and,
alternatively, a motion for permissive appeal. The district court denied both motions. Five days
later, Gryder filed a second motion for reconsideration of the same.
       During this time, Litster also filed a motion to disqualify Diviney from representing Gryder
on her ICPA counterclaim based on his status as a material witness and his concurrent conflict in
representing both IILG and Gryder. Litster argued that Diviney had a personal vendetta against
                                                5
Litster that materially impaired his ability to represent Gryder’s interests. In addition, Litster
produced evidence, contested by Diviney, that Diviney was “privy to and part of” Litster’s “inner-
workings, including confidential business practices, human resource decisions, case management
strategy decisions, marketing strategies, employee training procedures and policies, and litigation
strategies” during the same time period Gryder claimed Litster subjected Gryder to an unfair and
deceptive trade practice in violation of the ICPA.
       At the hearing on Litster’s motion to disqualify, Diviney represented to the district court
that IILG’s fee agreement with Gryder in her underlying personal injury case was no longer a full
forty percent contingency fee. Instead, Gryder and IILG had agreed that IILG would receive
whatever is left of the disputed portion of Gryder’s settlement fund after Litster takes its share (if
any). In sum, Diviney represented that Gryder claimed no stake in the disputed settlement fund
under her own ICPA counterclaim. When Diviney made this representation, the disputed fund
totaled $50,292.13, with $48,000 comprising the disputed attorney fees, and $2,292.13 comprising
Litster’s claimed costs. Diviney and IILG claimed no costs against the fund—only a fee.
      Approximately one month later, in July 2020, the district court denied Litster’s motion to
disqualify Diviney, but granted Gryder’s motion for summary judgment in part on her ICPA
counterclaim. In deciding to not disqualify Diviney, the district court explained that it was relying
on Diviney’s representations about IILG’s new fee agreement with Gryder and that Gryder claimed
no stake in the disputed fund. Next, the district court determined that Litster’s representations to
Gryder at the intake meeting contradicted the language in Section 6 of the Agreement. The district
court concluded this constituted an unfair and deceptive act or practice declared unlawful by the
ICPA. See IDAPA 0.4.02.01.032. Furthermore, the district court determined Gryder suffered an
“ascertainable loss of money or property” as a result of Litster’s unfair and deceptive practice
because Gryder received a “materially different” deal than she had bargained for (i.e., a payment
obligation to Litster that wouldn’t have existed had the Agreement been as Brown represented).
Thus, the district court granted Gryder partial summary judgment on the liability portion of her
ICPA counterclaim.
      However, the district court did not grant summary judgment on Gryder’s elected remedy of
rescission under the ICPA. Instead, the district court reserved the mechanics of rescission for trial
to weigh the equities and avoid a windfall to IILG in light of Gryder claiming no stake in the
disputed fund. Litster filed a motion to reconsider the partial grant of summary judgment to Gryder
                                                  6
and argued that it was entitled to summary judgment on Gryder’s ICPA counterclaim. The district
court disagreed and denied Litster’s motion.
       One day prior to trial, in August 2020, Litster, Gryder, and IILG filed a list of 170 stipulated
and undisputed facts for trial. This list essentially described the course of events above and the
tasks Litster, Diviney, and IILG completed in representing Gryder in her underlying personal
injury case. The district court then conducted a bench trial to determine the value of Litster’s
charging lien; the mechanics of rescission under the ICPA; and the equitable division of the
disputed fund between Litster and IILG. One week later, the district court issued its findings of
fact and conclusions of law. In its decision, the district court made it clear that it was still relying
on Diviney’s representations that Gryder claimed no stake in the disputed fund, i.e., Gryder had
no dispute with IILG over their competing claims to the fund. The district court then balanced the
equities as between Litster and IILG.
       To understand the district court’s balancing of equities, it is important to note that after the
trial, Litster reduced its claimed costs by $305, from $2,292.13 to $1,987.13, in its proposed
findings of fact and conclusions of law. Because Diviney represented to the district court that
Gryder claimed no stake in the disputed fund, the district court added this reduction to the fund to
be paid to the competing firms as attorney fees (the fund increased to $48,305 instead of the
original $48,000). Next, the district court found that Litster was responsible for eighty-five percent
of the $120,000 settlement, and Diviney, through IILG, was only responsible for fifteen percent.
Moreover, the district court concluded that rescission of the Agreement under the ICPA still
required Gryder to compensate Litster for its nonreturnable legal services. Thus, the court
concluded that $41,059.25 (eighty-five percent of $48,305) was an accurate measure of the
reasonable value of Litster’s services (under quantum meruit) and the benefit conferred on Gryder
by Litster’s services (under unjust enrichment).
       However, the district court, exercising its discretion, reduced the fee component of Litster’s
lien by twenty percent ($8,211.85) because Litster had violated the ICPA. The district court
reasoned it would not reduce Litster’s lien further because the benefit would only be received by
IILG—not Gryder. In other words, imposing any more significant consequence on Litster for
violating the ICPA would cause “an “unreasonably large windfall” to IILG. The district court
reasoned that the contingency fee splitting rule in Anderson v. Gailey between a predecessor and
successor law firm prohibited such an outcome. 100 Idaho 796, 802, 606 P.2d 90, 96 (1980).
                                                   7
      The district court ultimately valued Litster’s charging lien at $34,834.53 (the sum of
$1,987.13 for costs advanced in connection with the personal injury suit and $32,847.40 in attorney
fees). The district court ordered Gryder to pay Litster that same amount as “compensation for the
services it rendered” and then rescinded the Agreement. The disputed fund was already deposited
with the Clerk of the Court so the district court ordered the release of $34,834.53 from the
deposited fund to Litster in satisfaction of Gryder’s judgment debt.
      After the bench trial, Diviney, still representing both Gryder and IILG, moved for costs as
the prevailing party, and attorney fees as a prevailing consumer under Idaho Code section 48-
608(5). Although Diviney admitted Gryder incurred no “actual” attorney fees for Diviney’s pro
bono representation of her on her ICPA counterclaim, Diviney nevertheless claimed he and IILG
should be awarded $181,247.50 in “reasonable” attorney fees. Litster also moved for fees and costs
as the prevailing party. Litster sought fees in the amount of $21,402.50 based on professional
services from an outside firm.
      After the briefing was complete, the district court denied Diviney’s request for costs and
fees because Gryder was not a “prevailing” consumer. The court reasoned that Gryder only
prevailed in part on her ICPA counterclaim because Litster was still entitled to a large portion of
the disputed fund. The district court concluded Litster was the overall prevailing party and awarded
Litster $1,621.18 in costs as a matter of right, to be paid out of the disputed fund on top of the
$34,834.53 for its charging lien. However, the district court denied Litster’s request for attorney
fees. The district court noted Litster had represented itself throughout the entire case, with no other
attorney of record outside Litster appearing for Litster until approximately two months after the
bench trial. The court reasoned that pro se parties are not normally entitled to an award of attorney
fees, thus, Litster’s request for fees was denied. The remainder of the disputed fund ($13,836.42)
was paid to IILG.


      IILG and Gryder, represented by Diviney, timely filed a notice of appeal challenging the
district court’s division of the disputed fund, treatment of rescission under the ICPA, and denial of
fees under Idaho Code section 48-608(5). Litster timely filed a notice of cross-appeal. Litster
challenges the district court’s grant of summary judgment for Gryder on her ICPA counterclaim,
arguing that Gryder did not suffer an “ascertainable loss” as a result of Litster’s unfair and
deceptive practices. All parties request attorney fees and costs on appeal.
                                                  8
                                          II.    ANALYSIS
   A. The district court did not err in granting Gryder partial summary judgment on her
      ICPA counterclaim against Litster.
       Litster argues the district court erred when it granted partial summary judgment to Gryder
on her ICPA counterclaim. Litster maintains that Gryder cannot, as a matter of law, show she
suffered an “ascertainable loss of property or money” as a result of Litster’s unfair and deceptive
trade practices. Importantly, Litster does not challenge the district court’s conclusion that Litster
committed an unfair and deceptive trade practice in violation of the ICPA. Litster also raises an
alternative argument that Gryder should be estopped from bringing her ICPA claim because
Gryder did not read the Agreement (i.e., Gryder was not acting as a reasonable consumer when
Litster committed an unfair and deceptive trade practice). Gryder responds by pointing to what she
maintains are ascertainable losses of money as a result of Litster’s unfair and deceptive trade
practices in violation of the ICPA. We agree with Gryder. For the reasons set forth below, we
affirm the district court’s grant of partial summary judgment to Gryder on her ICPA counterclaim
against Litster, but on different grounds than those adopted by the district court.
       This Court exercises de novo review of a grant of summary judgment. AED, Inc. v. KDC
Invest., LLC, 155 Idaho 159, 163, 307 P.3d 176, 180 (2013). “On appeal from the grant of a motion
for summary judgment, this Court’s standard of review is the same as the standard used by the
district court originally ruling on the motion.” P.O. Ventures, Inc. v. Loucks Fam. Irrevocable Tr.,
144 Idaho 233, 237, 159 P.3d 870, 874 (2007). “Summary judgment is appropriate if the pleadings,
depositions, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue of material fact and that the moving party is entitled to a judgment as a matter of
law.” Id. (quotations omitted); see I.R.C.P. 56. “This Court liberally construes the record in favor
of the party opposing the motion for summary judgment and draws any reasonable inferences and
conclusions in that party’s favor.” Robison v. Bateman-Hall, Inc., 139 Idaho 207, 209, 76 P.3d
951, 953 (2003).
       The Idaho Consumer Protection Act “prohibits unfair methods of competition and unfair
or deceptive acts or practices in the conduct of trade or commerce within the State of Idaho.” State
ex rel. Kidwell v. Master Distrib., Inc., 101 Idaho 447, 453, 615 P.2d 116, 122 (1980). The ICPA
is “construed uniformly with federal law and regulations[,]” and it forbids “[e]ngaging in any act



                                                  9
or practice that is otherwise misleading, false, or deceptive to the consumer[.]” I.C. §§ 48-618, -
603(17). Section 48-608(1) supplies the cause of action and available remedies for a consumer:
               Any person who purchases or leases goods or services and thereby suffers
       any ascertainable loss of money or property, real or personal, as a result of the use
       or employment by another person of a method, act or practice declared unlawful by
       this chapter, may treat any agreement incident thereto as voidable or, in the
       alternative, may bring an action to recover actual damages or one thousand dollars
       ($1,000), whichever is the greater; provided, however, that in the case of a class
       action, the class may bring an action for actual damages or a total for the class that
       may not exceed one thousand dollars ($1,000), whichever is the greater. Any such
       person or class may also seek restitution, an order enjoining the use or employment
       of methods, acts or practices declared unlawful under this chapter and any other
       appropriate relief which the court in its discretion may deem just and necessary.
       The court may, in its discretion, award punitive damages and may provide such
       equitable relief as it deems necessary or proper in cases of repeated or flagrant
       violations.
I.C. § 48-608(1). Under this provision, a consumer must prove three elements to establish a claim:
(1) the consumer purchased goods or services from a seller; (2) the seller engaged in unfair or
deceptive act(s) or practice(s) that are declared unlawful under the ICPA; and (3) the unfair act(s)
or practice(s) caused the consumer to suffer an “ascertainable loss of money or property” (real or
personal). I.C. § 48-608(1).
       If a consumer proves all three elements, he or she may elect remedies. I.C. § 48-608(1).
The consumer may treat any agreement incident to the unfair act(s) or practice(s) as “voidable”
(i.e., rescission); or (2) the consumer may recover his or her actual damages—or $1,000—
whichever is greater. Id. In addition to the elected remedy, a consumer may also seek restitution
and injunctive relief. Id. Furthermore, the ICPA broadly authorizes a court to additionally grant
“any other appropriate relief which the court in its discretion may deem just and necessary” to
remedying the violation. Id. In cases of “repeated or flagrant violations” the court may even, in its
discretion, award punitive damages. Id.
       The attorney general is authorized to make rules and regulations interpreting the provisions
of the ICPA and has done so through the “Idaho Rules of Consumer Protection.” See I.C. § 48-
604(2); IDAPA 04.02.01.000–.999. In those Rules, Subchapter C interprets the meaning of “an
unfair and deceptive act or practice” under the ICPA and proscribes certain act(s) or practice(s) as
unlawful. See IDAPA 04.02.01.030–.037. The Rules are described as “cumulative in effect” and
“supplementary,” which means that if acts or practices are governed by more than one rule,

                                                 10
compliance with one rule does not excuse violations of another applicable rule. IDAPA
04.02.01.005.
       Rule 32 covers instances where a seller makes a claim or representation inconsistent with,
or contradicting, written language in a contract, document, or instrument:
       It is an unfair and deceptive act or practice for a seller to make any claim or
       representation that is inconsistent with or contradictory to any written claim,
       representation, or provision which is contained in any contract, document, or
       instrument evidencing a transaction.
IDAPA 0.4.02.01.032.
       In this case, the district court addressed Gryder’s motion for summary judgment on her
ICPA counterclaim against Litster three times. The district court initially denied Gryder’s first
motion and did not “untangle” the “Gordian knot” of unfair and deceptive acts and practices
alleged by Gryder against Litster. Gryder filed a motion to reconsider, but the district court denied
the motion. However, when Gryder filed a second motion to reconsider, the district court reversed
course and granted partial summary judgment to Gryder. The district court acknowledged its errors
in denying Gryder’s initial motion and motion for reconsideration and began “anew” its analysis
of all three ICPA elements.
       First, the district court held the “services” element had been met—Litster had sold legal
services to Gryder. Second, the district court held Litster engaged in unfair and deceptive act or
practice declared unlawful under the ICPA. Specifically, the district court held Litster violated
Rule 32, quoted above, but the court did not reach whether Litster also violated Rules 40, 71, and
72:
               Gryder says that Brown, the Litster Frost intake specialist, told her during
       her intake interview that Litster Frost “would not charge [her] anything” if she fired
       Litster Frost before receiving a settlement offer. Litster Frost offers no truly
       contrary evidence. The closest it comes is Brown’s conclusory statement that he
       didn’t knowingly or intentionally mislead, deceive, or misrepresent anything to Ms.
       Gryder regarding any portion of the [Agreement]. This testimony isn’t a denial that
       he made the statement Gryder attributes to him. Consequently, it doesn’t establish
       a genuine factual dispute about whether he made the statement. The [c]ourt must
       conclude as a matter of law that Brown made the statement.
               Brown’s statement simply can’t be squared with [Section 6]. He told Gryder
       she wouldn’t owe anything if she fired Litster Frost before receiving a settlement
       offer, yet [Section 6] requires her to pay Litster Frost a fee if she recovers on her
       claim after terminating the attorney-client relationship[.] Because Brown’s
       statement is a representation that directly contradicts the terms of the [Agreement],

                                                 11
       Litster Frost violated Rule 32. The second element also is satisfied as a matter of
       law.
       Finally, the district court held that Gryder suffered an “ascertainable loss of money or
property” as a result of Litster’s unfair and deceptive trade practice. The district court found an
“ascertainable loss” by essentially reasoning that Gryder received a different guarantee or benefit
than she bargained for:
       Proof of “actual damages of a specific dollar amount” is not required. [IDAPA
       04.02.01.020]. Proof that “the item was different from that for which the
       [consumer] bargained, or that the [consumer] suffered some like loss,” is sufficient.
       Id. Gryder was buying legal services. Brown told her she wouldn’t have to pay for
       them if she terminated the attorney-client relationship before receiving a settlement
       offer. But now Litster Frost says, in reliance on [Section 6’s] plain language, that
       she owes a fee even though she terminated the attorney-client relationship before
       receiving a settlement offer. So, the deal was materially different than Brown
       described it, and the difference is a payment obligation that wouldn’t have existed
       had the deal been as represented. Any way you slice it, that’s an ascertainable loss
       resulting from the Rule 32 violation.
However, as explained below, the district court did not point to any actual ascertainable loss of
money or property that resulted from this difference.
       On appeal, there is no dispute that Litster engaged in an unfair and deceptive act or practice
under the ICPA by guaranteeing to Gryder that Litster “would not charge [her] anything” if Gryder
fired Litster before receiving a settlement offer. This guarantee violated Rule 32 because it
contradicts language in Section 6 of the Agreement stating that Gryder will be charged if she fires
Litster regardless of whether she receives a settlement offer or not. The only element in dispute on
appeal is whether Gryder suffered an “ascertainable loss of money or property” as a result of Litster
violating Rule 32.
       Here, the district court correctly found that Gryder received a different guarantee than what
she bargained for and that this difference was a payment obligation to Litster that otherwise would
not have existed had the deal been as Litster represented. However, this alone was not enough for
the district court to conclude Gryder suffered an “ascertainable loss of money or property” under
Idaho Code section 48-608(1). Gryder must show Litster’s ICPA violation caused an actual and
“ascertainable loss of money or property.” See I.C. § 48-608(1).
       For example, in Jackson v. Woods, the seller’s unfair and deceptive acts of delivering a
different gasoline brand than bargained for did not cause an “ascertainable loss of money or
property” when the buyer bringing the ICPA claim nonetheless resold the gasoline for a profit. 124
                                              12
Idaho 342, 343, 859 P.2d 378, 379 (Ct. App. 1993). Additionally, in Shurtliff v. Northwest Pools,
Inc., a consumer had received a different pool size than guaranteed by contract, but this alone was
not enough to prove an “ascertainable loss of money or property” as a result of the seller’s ICPA
violation. 120 Idaho 263, 266, 815 P.2d 461, 464 (Ct. App. 1991). Instead, the Court of Appeals
held a reduction in the total purchase price was appropriate. Id. at 264–65, 815 P.2d at 462–63.
The homeowners put forth no evidence showing that the different pool, as built, resulted in a
decreased property value, impairment of the property’s use, or additional monetary expenses for
the homeowners that could constitute an “ascertainable loss of money or property” under Idaho
Code section 48-608(1). Id.
       In this case, the district court erred in its reasoning because it only pointed to a different
guarantee than bargained for, not an actual loss of money or property that was ascertainable and
sustained as a result of Litster’s ICPA violation. While the district court properly determined that
Gryder incurred a payment obligation to Litster that was at odds with Litster’s representations, the
district court failed to account for the fact that Gryder also agreed to incur a payment obligation to
IILG for its representation.
       Nevertheless, we affirm the district court’s conclusion that Gryder suffered an
“ascertainable loss of money or property.” The costs Litster claims against the settlement fund, on
top of the disputed fee component, are an “ascertainable loss of money” to Gryder caused by
Litster’s unfair and deceptive act in violation of Rule 32. An “ascertainable loss of money” under
Idaho Code section 48-608(1) is, amongst other things, “[a]ny deprivation” of money that “is
capable of being discovered, observed, or established.” IDAPA 04.02.01.020.05. Here, Gryder’s
ascertainable loss of money is in the costs claimed by Litster against the settlement fund.
       The material facts are undisputed. Both IILG and Litster have a forty percent contingency
fee with Gryder for representing her in her underlying personal injury case. Gryder settled her
personal injury case for $120,000 roughly two months after following Diviney from Litster to his
newly formed law firm, IILG. Initially, both Litster and IILG claimed a forty percent fee ($48,000)
against the settlement fund. IILG did not claim additional costs. Conversely, Litster claimed
$2,825.46 in costs on top of its forty percent fee. Litster’s initial lien claim totaled $50,825.46.
Because of Litster’s claim of costs against the fund, Gryder initially only received $69,174.54 from
her settlement fund. If Litster had not filed its charging lien, Gryder would have received $72,000
from her settlement fund because under her agreement with IILG, she only owed a forty percent
                                                 13
fee—not added costs. Thus, when Litster filed its complaint, Gryder was initially deprived of
$2,825.46 as a result of Litster violating Rule 32.
       Approximately two months after filing its complaint, Litster withdrew $533.33 from its
claimed costs of $2,825.46—reducing its claimed costs to $2,292.13. In addition, after the bench
trial, Litster withdrew another $305.00 from its claimed costs of $2,292.13—reducing its claimed
costs to $1,987.13. Based on Diviney’s representations (explained further below), Gryder only
received the $533.33 in withdrawn costs. The $305.00 reduction was added to the attorney fees
portion of the fund to be split between the two law firms. To this day, Gryder continues to be
deprived of at least $2,292.13 out of the $72,000 she would have otherwise been entitled to had
Litster not filed its attorney’s charging lien in contradiction to its guarantee at intake. Therefore,
Litster’s Rule 32 violation caused Gryder an ascertainable loss of money under the ICPA.
       Furthermore, we reject Litster’s alternative argument that Gryder should be estopped from
bringing her ICPA counterclaim because Gryder was not acting as a reasonable consumer during
the intake meeting. On appeal, Litster argued that “Gryder’s own reasonable conduct is a condition
precedent to [Gryder’s] ICPA claim.” In support of its argument, Litster relies on IDAPA
04.02.01.030 (“Rule 30”). Rule 30 generally defines what may constitute “unfair and deceptive”
act(s) or practice(s) under the ICPA. See id. In addition, Rule 30 contains language that, among
other things, a seller violates the ICPA when they make a promise with the capacity or tendency
to mislead “a consumer acting reasonably under the circumstances.” Id. Litster argues that
Gryder’s ICPA claim is estopped by her own failure to read the Agreement during the intake
meeting, i.e., Gryder did not act as a reasonable consumer would during the intake meeting.
However, Litster’s argument overlooks that the district court determined Litster violated a more
specific rule defining “unfair and deceptive” act(s) or practice(s) under the ICPA—Rule 32.
       Under Rule 32, there is no “consumer acting reasonably” language or requirement. See
IDAPA 04.02.01.032. Moreover, the Idaho Rules of Consumer protection are cumulative, meaning
compliance with one rule does not excuse violations of another applicable rule. IDAPA
04.02.01.005. Here, even if we assume Gryder was acting unreasonably for purposes of a Rule 30
violation and that Rule 30 has a reasonable consumer standard, this does not excuse Litster’s
violation of Rule 32. Under Rule 32, Gryder’s conduct at the intake appointment is irrelevant.
Therefore, we reject Litster’s argument that Gryder is estopped from asserting her ICPA
counterclaim.
                                                 14
       In sum, Gryder has proven she suffered an “ascertainable loss of money” under the ICPA
because Litster deprived her of at least $2,292.13 in costs she was otherwise entitled to receive
had Litster not acted on its violation of Rule 32 and filed its attorney’s charging lien. Accordingly,
we affirm the district court’s partial grant of summary judgment that Gryder established all three
elements of her ICPA cause of action against Litster.
   B. The district court erred in the remedy it fashioned.
       When the district court granted summary judgment on the liability portion of Gryder’s
ICPA counterclaim, it reserved the mechanics of Gryder’s rescission remedy under the ICPA for
trial. In its findings of fact and conclusions of law, the district court determined, after balancing
the equities between IILG and Litster, that Litster should receive compensation for its
nonreturnable legal services as a term of rescission. The court reasoned that two different measures
of relief—quantum meruit and restitution—resulted in the same total valuation of Litster’s
charging lien (attorney fees plus costs). The court then took that valuation, reduced the attorney
fee component by twenty percent to account for Litster’s ICPA violation, and ordered the reduced
amount released to Litster from the disputed fund.
       On appeal, Gryder argues that the district court ignored the purpose of the ICPA by
allowing Litster to recover attorney fees and costs from the disputed fund. Gryder further argues
that the district court erred in determining the mechanics of rescission under the ICPA and
balancing the overall equities. Gryder maintains that the district court’s award to Litster essentially
enforces the same contractual provision the court purported to rescind: Litster’s right to
compensation for attorney fees in quantum meruit under Section 6 of the Agreement. Litster
responds that the district court correctly decided the operation of rescission under the ICPA and
did not abuse its discretion when balancing the equities. For the reasons discussed below, we
conclude that the district court, though not entirely by its own doing, erred in its division of the
disputed fund between Litster, IILG, and Gryder.
       “Typically, ‘[t]his Court reviews the district court’s rulings on equitable remedies for an
abuse of discretion.’ ” Turcott v. Estate of Bates, 165 Idaho 183, 189, 443 P.3d 197, 203 (2019)
(quoting Climax, LLC v. Snake River Oncology of E. Idaho, PLLC, 149 Idaho 791, 794–95, 241
P.3d 964, 967–68 (2010). Under this standard, we apply a four-part test to determine whether the
trial court “(1) correctly perceived the issue as one of discretion; (2) acted within the outer
boundaries of its discretion; (3) acted consistently with the legal standards applicable to the
                                                  15
specific choices available to it; and (4) reached its decision by the exercise of reason.” Lunneborg
v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018).
       To begin, when a consumer establishes liability under the ICPA, an assortment of remedies
is available, e.g., rescission, damages, restitution, injunctive relief, punitive damages, and “any
other appropriate relief which the court in its discretion may deem just and necessary.” See I.C. §
48-608(1). However, when it comes to rescission and damages—consumers must elect one, they
cannot have both. Duspiva v. Fillmore, 154 Idaho 27, 36, 293 P.3d 651, 660 (2013). In other words,
consumers must choose between (1) treating “any agreement” incident to an ICPA violation “as
voidable” (i.e., rescission); or (2) recovering “actual damages or one thousand dollars ($1,000),
whichever is the greater[.]” I.C. § 48-608(1).
       In this case, Gryder elected to rescind the Agreement under the ICPA. Yet, as the district
court acknowledged, the mechanics of rescinding a contract under the ICPA is not outlined by
statute or rule. See I.C. §§ 48-601 to -619; et. seq.; IDAPA 04.02.01–.999. At common law,
rescission normally operates to bring the parties to their pre-contractual status quo. O’Connor v.
Harger Const., Inc., 145 Idaho 904, 909, 188 P.3d 846, 851 (2008); see also Cruz v. Andrews
Restoration, Inc., 364 S.W.3d 817, 826 (Tex. 2012) (“[R]escission is not a one-way street. It
requires a mutual restoration and accounting, in which each party restores property received from
the other.”). In other words, “[r]escission is an equitable remedy that totally abrogates the contract
and seeks to restore the parties to their original positions.” Primary Health Network, Inc. v. State,
Dep’t of Admin., 137 Idaho 663, 668, 52 P.3d 307, 312 (2002).
       For example, in O’Connor, the district court used its equitable authority to rescind a home
construction contract based on the parties’ mutual mistake regarding property access. 145 Idaho at
910, 188 P.3d at 852. To return the parties “as nearly as possible” to the position they would have
been in had the contract never occurred, the district court ordered the builder to return the buyer’s
deposit minus an amount for materials that remained in the buyer’s possession. Id. at 911, 188 P.3d
at 854. The major problem in this case, unlike the parties in O’Connor, is that Gryder and Litster
cannot be neatly returned to their pre-contractual positions. Litster has already provided Gryder
with nonreturnable professional legal services, and Gryder’s settlement of $120,000 just two
months after IILG took over the case demonstrates that there was a benefit conferred by those
services. However, as explained above, Litster is liable to Gryder under the ICPA. Because Gryder


                                                 16
elected, and is entitled to, rescission under the ICPA, we must now decide how that remedy
operates in relation to this contract for nonreturnable professional services.
       As a preliminary matter, there are some differences worth noting between rescission at
common law and rescission under the ICPA. First, at common law, rescission is an equitable
remedy, and as such, it is only available when “there is no adequate remedy at law[.]” Holscher v.
James, 124 Idaho 443, 447, 860 P.2d 646, 650 (1993). In contrast, under the ICPA, a consumer
may elect rescission even if there is an adequate remedy at law, i.e., damages. See I.C. § 48-608(1).
Second, at common law, whether to grant rescission is within a trial court’s discretion. AED, Inc.
v. KDC Invest., LLC, 155 Idaho 159, 166, 307 P.3d 176, 183 (2013). However, under the ICPA, if
a consumer establishes liability, a trial court does not have the discretion to deny rescission if a
consumer elects it. See I.C. § 48-608(1). Thus, unlike common law rescission, whether rescission
will occur under the ICPA is within the consumer’s control once liability under the ICPA is proven.
       Yet, these differences, alongside the absence of any guidance by statute or rule, do not
diminish a trial court’s authority to determine how rescission will occur under the ICPA. The
ICPA’s statutory reference to rescission—a remedy grounded in equity—is deemed, absent
indication otherwise, to contain the limitations that equity typically imposes. See Liu v. Sec. &
Exch. Comm’n, 140 S. Ct. 1936, 1947 (2020) (applying the same rule to the statutory
“disgorgement” remedy for civil enforcement actions by the Securities and Exchange
Commission). Notably, unlike other forms of relief under the ICPA, there is no indication that
rescission under the ICPA, I.C. § 48-608(1), is punitive rather than remedial. See, e.g., I.C. § 48-
606(1)(e) (allowing for “civil penalties”); I.C. § 48-608(1) (allowing for “punitive damages”); I.C.
§ 48-608(2) (allowing for an “enhanced penalty” of $15,000 or treble damages, whichever is
greater). Therefore, rescission under the ICPA retains its remedial nature known to equity, and as
a result, includes the traditional requirement of mutual restitution. See Cruz, 364 S.W.3d at 826
(reaching the same conclusion for rescission under Texas’ consumer protection act).
       The terms of rescission and mutual restitution under the ICPA are proper subjects of a trial
court’s inherent authority to fashion relief and balance the equities between the parties before it.
See O’Connor, 145 Idaho at 911, 188 P.3d at 853; Gamblin v. Dickson, 18 Idaho 734, __, 112 P.
213, 214 (1910). What will do equity in a particular case necessarily involves questions of fact.
O’Connor, 145 Idaho at 909, 188 P.3d at 851; Schmidt v. Huston, 167 Idaho 320, 324, 470 P.3d
1129, 1133 (2016). Critically, what the party seeking rescission “ought to do, and what he must
                                                 17
do, to reinstate the other party in statu[s] quo, as a condition for repudiation and rescission, is for
the court[.]” Gamblin, 18 Idaho at __, 112 P. at 214 (emphasis added). Because of this, a trial court
may “impose such terms of rescission as may be deemed equitable under all of the facts in the
case.” Id. In addition, “[t]he terms upon which rescission of a transaction may be granted when
complete restoration of the parties to their former position is impossible rests in the sound
discretion of the courts.” 17A Am. Jur. 2d Contracts § 568.
       However, to not lose sight of the ICPA, the terms of rescission and mutual restitution
reached in the trial court’s discretion must be consistent with, and are limited by, the purpose of
the ICPA. In Master Distributors, Inc., this Court said the purpose of the ICPA is two-fold: (1) to
protect consumers and businesses from unfair and deceptive trade practices or acts; and (2) to deter
against the same. 101 Idaho at 455, 615 P.2d at 124; see also I.C. § 48-601. Neither protection nor
deterrence is achieved if “we permit wrongdoers to retain the considerable benefits of their
unlawful conduct.” Master Distrib., Inc., 101 Idaho at 455, 615 P.2d at 124. Accordingly, ensuring
adequate enforcement of the ICPA requires “a basic policy that those who have engaged in
proscribed conduct surrender all profits flowing therefrom.” Id.
       Here, in rescinding the Agreement and balancing the equities, the district court determined
that Litster should be compensated for its nonreturnable legal services that led to Gryder’s
$120,000 settlement. In determining how to value these services, the court examined two possible
alternative measures of relief—quantum meruit (a reasonable sum for services when there is no
legally enforceable agreement) and unjust enrichment (the sum it would be unjust for Gryder to
retain). The district court concluded that both measures produced the same $43,046.63 (attorney
fees plus costs) preliminary value for Litster’s charging lien:
                The [c]ourt finds above that Litster Frost’s efforts are 85% responsible for
       the $120,000 settlement. Absent the ICPA violation, then, equity would demand
       that Litster Frost receive, in addition to the $1987.13 [in advanced costs] awarded
       above, a fee of $41,059.25—85% of the $48,305.00 left on deposit after deduction
       of the $1987.13. This $41,059.25 figure is appropriate whether Litster Frost’s
       recovery is measured on a quantum-meruit theory or an unjust-enrichment theory.
       The [c]ourt finds $41,059.25 to be an accurate measure of the reasonable value of
       Litster Frost’s services (through a deduction from that figure is warranted, as a
       matter of equity, because of its ICPA violation). The [c]ourt also finds $41,059.25
       to be an accurate measure of the benefit conferred on Gryder by Litster Frost
       (though a deduction from that figure is needed to arrive at the portion of the benefit
       that is unjust for her to retain).
(Emphasis added.)
                                                  18
        Before we address the district court’s equitable balancing, we first correct the court’s error
in using quantum meruit to measure the value of Litster’s charging lien. In this case, Section 6 of
the Agreement provides that if Gryder terminates Litster before Litster obtains a settlement or
judgment, Litster is entitled to the “reasonable value of its services” based on “quantum meruit”
plus any advanced costs. In other words, attorney fees measured by quantum meruit is the very
relief Litster is entitled to under the contract Gryder elected to rescind. By measuring Litster’s
charging lien in quantum meruit, the district court did not return the parties to their pre-contractual
status quo. Instead, the court effectively placed Gryder and Litster in the position they would have
occupied had the contract been enforced. This was inconsistent with protecting Gryder as a
consumer because, in effect, it rendered her ICPA remedy of rescission a nullity. Thus, in applying
quantum meruit, the district court erred because it did not act consistently with the legal standards
applicable to the specific choices available to it.
        Instead, the appropriate measure of relief to guide the terms of rescission under the ICPA
in this circumstance was the other remedial theory the district court applied—restitution. Indeed,
as explained above, rescission under the ICPA includes mutual restitution. Nevertheless, for the
reasons discussed below, the district court’s restitution analysis was also not consistent with the
legal standards applicable to the specific choices available to it.
        Restitution, also known as unjust enrichment, imposes a contractual obligation by law for
“the purpose of bringing about justice and equity without reference to the intent of the agreement
of the parties, and, in some cases, in spite of an agreement between the parties.” Turcott, 165 Idaho
at 190, 443 P.3d at 204 (quoting Barry v. Pac. W. Const., Inc., 140 Idaho 827, 834, 103 P.3d 440,
447 (2004)). To determine if a party is entitled to restitution (in this case as a term of rescission),
the district court must evaluate whether: (1) there was a benefit conferred upon one party by the
other; (2) the receiving party appreciated the benefit conferred; and (3) the receiving party accepted
the benefit under circumstances that would be “inequitable” for it to retain the benefit without
payment to the conferring party for “the value thereof.” Turcott, 165 Idaho at 190, 443 P.3d at 204.
Importantly, the amount of relief a party is entitled to in restitution “is not the actual amount of the
enrichment, but the amount of the enrichment which, as between the two parties it would be unjust
for one party to retain.” Turcott, 165 Idaho at 190, 443 P.3d at 204 (emphasis added) (quoting
Beco Constr. Co., Inc. v. Bannock Paving Co., Inc., 118 Idaho 463, 466, 797 P.2d 863, 866 (1990)).


                                                  19
          In this case, the district court correctly determined that Litster conferred a benefit upon
Gryder through its legal services, and that Gryder appreciated and accepted that benefit in
receiving a $120,000 settlement shortly after she terminated Litster’s employment. However, the
district court erred when it balanced the equities and determined what portion of that benefit would
be unjust for Gryder to retain. In its decision, the court weighed the equities between IILG and
Litster, alongside Litster’s ICPA violation, and reduced the attorney fees component by twenty
percent from $41,059.25 to $32,847. From this, the district court determined the value of Litster’s
charging lien was $34,834.53 (the sum of $32,847.40 in attorney fees and $1,987.13 in advanced
costs).
          In reaching this conclusion—and not allowing Gryder to retain some higher percent of the
disputed fund—the court balanced the equities based on the following:
            •    the determination that Litster’s “misstatement” at intake was not
                 committed in bad faith;
            •    Diviney’s representations that Gryder claimed no interest in the
                 disputed fund;
            •    the determination that IILG should not receive an unreasonably
                 large windfall in the absence of Gryder claiming any interest in the
                 disputed fund; and
            •    the determination that Gryder sat on her right to rescind under the
                 ICPA for “years” while enjoying legal services from Litster.
The district court’s balancing here was in error for two reasons.
          First, when the district court determined how to divide the disputed fund, it balanced the
equities between only two parties—Litster and IILG. The district court relied on Diviney’s
representations and omitted Gryder from the balance. But as explained in Section C, infra, contrary
to Diviney’s representations, Gryder does have a stake in the disputed fund. Moreover, since the
beginning of this dispute, Diviney has engaged in an impermissible concurrent conflict of interest
in representing Gryder on her ICPA claim. See Section C, infra. Because of this, the district court’s
equitable division of the fund sits on an erroneous presumption that, when corrected, materially
undermines the court’s determination of what benefit would be unjust for Gryder to retain. “The
imposition of equitable remedies . . . requires the trial court to balance the equities of each party.”
O’Connor, 145 Idaho at 909, 188 P.3d at 851 (emphasis added). Here, the district court did not
balance the equities of each party with a stake in the disputed fund. Thus, the district court’s



                                                  20
equitable balancing was not consistent with the legal standards applicable to the specific choices
available to it.
        Second, the district court also erred when it reasoned Gryder had unjustly sat on her right
to rescind the Agreement under the ICPA. As explained above, the district court’s balancing rested
on the notion that Gryder unjustly sat on her right to rescind for “years” and allowed Litster to
“continue working for her all the while[.]” The court reasoned that “[a]s soon as Gryder signed the
Contingent Fee Agreement, she had the facts necessary for her ICPA claim.” This was legal error.
Under the doctrine of laches, an ICPA victim may be unjustly enriched if they have accepted
benefits under a contract while sitting on their right to later rescind it. See Blinzler v. Andrews, 94
Idaho 215, 218, 485 P.2d 957, 960 (1971) (noting that the party seeking rescission must act
promptly once the grounds for rescission arise) overruled on other grounds by Barnard & Son,
Inc. v. Akins, 109 Idaho 466, 708 P.2d 871 (1985); see also Thomas v. Arkoosh Produce, Inc., 137
Idaho 352, 359, 48 P.3d 1241, 1248 (2002) (listing the elements for a defense of laches). However,
laches cannot enter the balance until the right to rescission under the ICPA first arises, i.e., when
the ICPA claim first accrues. See Swafford, 163 Idaho at 213–14, 409 P.3d at 793–94; I.C. § 48-
619.
        Here, Gryder did not have the right to rescission under the ICPA until her ICPA cause of
action accrued. Her cause of action did not accrue until all three elements of her ICPA cause of
action were satisfied. Swafford v. Huntsman Springs, Inc., 163 Idaho 209, 213–14, 409 P.3d 789,
793–94 (2017); I.C. §§ 48-608, -619. Accordingly, accrual occurred once: (1) Litster sold services
to Gryder; (2) Litster violated Rule 32 under the ICPA at intake; and (3) Gryder suffered an
“ascertainable loss of money or property” as a result of Litster’s violation of Rule 32. See I.C. §
48-608(1). As explained in Section A, supra, Gryder did not suffer an “ascertainable loss” as a
result of Litster violating Rule 32 until Litster filed its complaint in December 2020 to foreclose
its charging lien against Gryder’s settlement fund. Approximately two weeks later, Gryder
counterclaimed, alleging Litster committed unfair and deceptive practices or acts against Gryder.
Roughly one month after that, Gryder amended her counterclaim, and specifically pleaded her
ICPA cause of action against Litster. Contrary to the district court’s reasoning that Gryder sat on
her right to rescission, Gryder sought rescission almost immediately after her right to it arose.
Thus, the district court’s equitable balancing here was also not consistent with the legal standards
applicable to the specific choices available to it.
                                                  21
        In summary, although not solely by its own fault, the district court erred when it ordered
Gryder to pay Litster $34,834.53 as a term of rescission under the ICPA. On remand, the court
may not apply quantum meruit to value Litster’s charging lien. Instead, the court must use
restitution to determine if it would be unjust for Gryder to retain all, or part, of the benefits received
from Litster’s nonreturnable services. In addition, the court must consider what additional
reduction is appropriate for Litster’s ICPA violation. Finally, in re-weighing these overall equities,
the district court must consider Litster, IILG, and Gryder in the balance. What portion of the
disputed fund, if any, a party is entitled to recover is a discretionary call for the district court. Our
point today is only in making sure that all three parties are considered.
        Indeed, when the court’s inherent equitable authority—and further authority under Idaho
Code section 48-608(1) to provide “any other appropriate relief which the court in its discretion
may deem just and necessary”—is paired with the appropriate sanction against Diviney for his
impermissible conflict of interest, see Section C, infra, the district court could ultimately
determine, in its discretion, that Gryder is entitled to the entire $120,000 to the exclusion of Litster,
IILG, and Diviney.

    C. Diviney has an unwaivable concurrent conflict in his representation of both IILG and
       Gryder on her ICPA counterclaim.
        The circumstances of this case require us to next address Diviney’s unwaivable concurrent
conflict present on appeal, and throughout this case below. Since Litster filed its complaint to
foreclose its charging lien, IILG, Gryder, and Litster have all had competing claims on how to
distribute the settlement fund. At all times, Diviney represented IILG and Gryder in their claims
against the fund. However, Gryder’s claim to the fund, under her ICPA cause of action, is directly
adverse to IILG’s interest in receiving a full forty percent attorney fee from the fund. To preserve
the integrity of this Court, and the district court below, we cannot ignore Diviney’s conflict of
interest.
        1. Courts may raise a potential conflict of interest sua sponte.
        “The Idaho Constitution created the judicial branch of government in Idaho and vested in
the judiciary certain powers.” Talbot v. Ames Const., 127 Idaho 648, 651, 904 P.2d 560, 563 (1995)
(citing Idaho Const. art. II, § 1; art. V, §§ 2, 13). “The regulation of the practice of law is an
inherent power of the judiciary[,]” Pichon v. Benjamin, 108 Idaho 852, 854, 702 P.2d 890, 892


                                                   22
(1985), and “ultimately of the Supreme Court, of this State[.]” Kyle v. Beco Corp., 109 Idaho 267,
271, 707 P.2d 378, 382 (1985).
       Accordingly, this Court, and the trial courts of this State, have the inherent power to raise
a potential conflict of interest sua sponte, and to prevent an attorney from improperly representing
adverse or conflicting clients. See, e.g., In re Marriage of Wixom & Wixom, 332 P.3d 1063, 1075
(Ct. App. Wash. 2014); Bentz v. Bentz, 37 A.D.3d 386, 387 (N.Y. 2007); Seifert v. Dumatic Indus.
Inc., 197 A.2d 454, 456 (Pa. 1964); Akron v. Carter, 942 N.E.2d 409, 416 (Ohio Ct. App. 2010);
O’Connor v. Jones, 946 F.2d 1395, 1399 (8th Cir. 1991); United States v. Coleman, 997 F.2d 1101,
1104 (5th Cir. 1193); Cohen & Thiros v. Keen Enter., 44 B.R. 570, 574–75 (N.D. Ind. 1984); In
re Kelton Motors, Inc., 109 B.R. 641, 650 (Bankr. D. Vt. 1989); Estate of Andrews by Andrews v.
United States, 804 F.Supp. 820, 824 (E.D. Va. 1992); Yates v. Applied Performance Tech., Inc.,
209 F.R.D. 143, 152, 154 (S.D. Ohio 2002); Cramer v. Chiles, 33 F.Supp.2d 1342, 1346 n.2 (S.D.
Fla. 1999); 7A C.J.S. Attorney & Client §§ 210, 211; see also VIII. Sanctions, 94 HARV. L. REV.
1470, 1480 (1981) (citing cases). Courts are not required to sit back and wait for one of the parties
to raise the conflict. Nor must courts turn a blind eye when parties gamble with conflict-laden
representation that our ethical rules forbid.
       We have the power, right, and duty to safeguard ethical practices of attorneys in this
State—even in the exceedingly rare circumstance a conflict of interest presents itself on appeal.
See, e.g., In re Marriage of Wixom & Wixom, 332 P.3d at 1075 (resolving a conflict of interest sua
sponte on appeal). Our ethical rules governing the practice of law are found in the Idaho Rules of
Professional Conduct. These Rules prohibit a lawyer from representing a client in certain
circumstances when a concurrent conflict of interest exists:
       (a) Except as provided in paragraph (b), a lawyer shall not represent a client if the
           representation involves a concurrent conflict of interest. A concurrent conflict
           of interest exists if:
                   (1) the representation of one client will be directly adverse to another
                        client; or
                   (2) there is a significant risk that the representation of one or more
                        clients will be materially limited by the lawyer’s responsibilities to
                        another client, a former client, or a third person or by the personal
                        interest of the lawyer, including family and domestic relationships.
       (b) Notwithstanding the existence of a concurrent conflict of interest under
           paragraph (a), a lawyer may represent a client if:



                                                 23
                    (1) the lawyer reasonably believes that the lawyer will be able to
                        provide competent and diligent representation to each affected
                        client;
                    (2) the representation is not prohibited by law;
                    (3) the representation does not involve the assertion of a claim by one
                        client against another client represented by the lawyer in the same
                        litigation or other proceeding before a tribunal; and
                    (4) each affected client gives informed consent, confirmed in writing.
I.R.P.C. 1.7 (emphasis added).
       In this case, below and on appeal, Diviney was the attorney for IILG in its claim against
the fund and for Gryder in connection with her ICPA counterclaim. However, IILG and Gryder
have “directly adverse” claims to the settlement fund that create an unwaivable concurrent conflict
of interest for Diviney under Rule 1.7(a)(1). IILG has a claim to the fund based on its forty percent
contingency fee agreement with Gryder for representing her in her underlying personal injury suit.
In addition, Gryder has a competing claim to the fund under her ICPA counterclaim. Under
Gryder’s ICPA claim, not only may she seek rescission, she may also pray for the trial court to use
its broad equitable powers and award “any other appropriate relief which the court in its discretion
may deem just and necessary.” I.C. § 48-608(1). Because of this, Gryder’s ICPA claim necessarily
includes claims that Litster should be barred from any recovery in equity; that Gryder—not IILG—
should be entitled to retain the portion of the fund Litster would otherwise be entitled to; and that
IILG’s claim to the fund should be proportionately reduced to avoid a windfall for only partial
performance. Therefore, Gryder’s ICPA claim inherently includes claims directly adverse to both
Litster and IILG.
       To explain further, an unconflicted attorney might claim that one form of appropriate relief,
in addition to rescission, would be to reduce Diviney’s (and accordingly IILG’s) fee in the
underlying personal injury suit based on the contingency fee splitting rule in Anderson v. Gailey,
100 Idaho 796, 606 P.2d 90 (1980). Indeed, at a hearing below, Diviney explicitly cited Anderson
as the applicable case to decide a fee dispute between a predecessor and successor law firm who
both have a contingency fee with the same client but there is one settlement fund. Moreover, in its
conclusions of law balancing the equities between Litster and IILG, the district court also relied
on Anderson where we held, in a similar context, that attorneys “should not reap the windfall of
receiving a full fee for only part performance.” 100 Idaho at 802, 606 P.2d at 96.



                                                 24
       Rather than washing his hands of his own culpability, a conflict-free attorney could also
point, in equity, to Diviney’s alleged role as a managing attorney at Litster during the time Litster
subjected Gryder to the unfair and deceptive practice. Litster submitted evidence, contested by
Diviney, that Diviney was “privy to and part of Litster Frost’s ‘inner-workings,’ including
confidential business practices, human resource decisions, case management strategy decisions,
marketing strategies, employee training procedures and policies, and litigation strategies.” More
specifically, Litster presented evidence that Diviney was a managing attorney at Litster during the
same time Litster committed the unfair and deceptive practice against Gryder. Had Gryder been
represented by conflict-free counsel on her ICPA cause of action, she would have had the
opportunity to at least investigate Diviney’s personal responsibility for, and involvement in,
Litster’s unfair and deceptive practices. Instead, Gryder was represented by Diviney himself.
       Furthermore, conflict-free prosecution of Gryder’s ICPA cause of action may have even
led to Gryder seeking punitive damages against Litster—and Diviney as an alleged managing
attorney—if she could show Litster and Diviney engaged in “repeated or flagrant” violations of
the ICPA. See I.C. § 48-608(1). Although contested by Litster, Diviney himself contended
throughout this litigation, that Litster’s unfair and deceptive intake act against Gryder was an
ongoing, “deliberate,” and “intentional” intake practice by Litster—while at the same time
absolving himself from any involvement.
       In representing Gryder on her ICPA claim, Diviney did not raise the above arguments
against himself, or his other client, IILG—nor would we expect him to given his own conflicted
interests. Neither do we decide whether these aspects of Gryder’s ICPA claim would have
prevailed. Instead, we merely highlight the harm Diviney’s concurrent conflict has caused to
Gryder’s interests in her own ICPA cause of action, and to the integrity of the judicial process
itself. We hold that Diviney’s concurrent representation of Gryder on her ICPA cause of action is
directly adverse to his concurrent representation of IILG. From the time Litster filed its complaint
and through to this appeal, Diviney has been engaged in a concurrent conflict of interest prohibited
by Rule 1.7(a)(1).
       Finally, despite Diviney’s assertion below that any conflict was waived, we note that the
concurrent conflict here is unwaivable for at least two reasons. First, as a matter of law, Diviney
could not “reasonably” believe that he could actually provide “competent and diligent”
representation to both IILG and Gryder when Diviney was allegedly responsible in part for the
                                                 25
same unfair and deceptive trade practices Gryder complains of under her ICPA claim. Thus,
Diviney cannot satisfy paragraph (b)(1) under Rule 1.7 in order for Gryder to waive the conflict.
Second, as explained above, Gryder’s ICPA cause of action necessarily involves claims directly
adverse to IILG’s interest in collecting a full forty percent contingency fee from the fund. Thus,
Diviney cannot satisfy paragraph (b)(3) under Rule 1.7 to waive any conflict with Gryder.
Diviney’s concurrent representation involves the assertion of a claim by one client (Gryder) against
another client (IILG) in the same litigation.
        Before addressing how to remedy Diviney’s unwaivable concurrent conflict, we pause to
explain how Diviney avoided disqualification due to no fault of the district court. Early on, the
district court alerted the parties that if the division of the settlement fund must be litigated, Diviney
would likely be a material witness and should “carefully consider whether he is ethically able to
proceed with representation.” Litster later moved to disqualify Diviney from representing Gryder
on her ICPA counterclaim based on Diviney’s status as a material witness and his concurrent
conflict.
        Litster argued that Diviney has a personal vendetta against Litster that prevents him from
representing Gryder’s interests under Idaho Rule of Professional Conduct 1.7(a)(2). The district
court rejected this argument. The court reasoned that Rule 1.7(a)(2) does not disqualify Diviney
from representing Gryder on her ICPA counterclaim because Diviney’s personal “vendetta”
against Litster does not materially limit his ability to represent Gryder. In addition, for reasons
explained below, the court determined that there was no “dispute” between Gryder and IILG.
Finally, the court determined that even if Diviney does have a concurrent conflict under Rule
1.7(a)(2), Gryder’s written waiver signed and submitted in response to Litster’s motion allowed
Diviney’s representation of Gryder.
        Critically, the district court reached its conclusions based solely on a judicial admission by
Diviney that Gryder had disclaimed any stake in the settlement fund under her ICPA counterclaim.
“A judicial admission is a deliberate, clear, unequivocal statement of a party about a concrete fact
within the party’s peculiar knowledge, not a matter of law . . . . [and] not opinion.” In re Universe
Life Ins. Co., 144 Idaho 751, 759, 171 P.3d 242, 250 (2007). During the hearing on Litster’s motion
to disqualify, Diviney made deliberate and unequivocal representations to the district court that
Gryder had agreed that IILG’s attorney fee in the underlying personal injury suit would not be a
full forty percent contingency fee. Rather, it would be whatever was left of the disputed settlement
                                                   26
fund after any disbursement to Litster. In other words, Diviney made a statement of concrete fact
that Gryder claimed no stake in the fund under her ICPA counterclaim against Litster’s or IILG’s
competing claims to the disputed fund.
       From this, the district court reasoned there was no concurrent conflict between IILG and
Gryder because only IILG and Litster had a stake in the fund:
       While Diviney indeed appears to have it out for Litster Frost, [] there is no apparent
       adverse effect on Gryder. She’s a nominal party, given Diviney’s assertion that she
       has already received her share of the settlement proceeds and will owe [IILG]
       nothing beyond what’s left of the settlement proceeds after any award to Litster
       Frost on its lien claim. So, Diviney is fighting for his own interests as the principal
       of [IILG], but that’s fine because Gryder has nothing at stake. True, if Litster Frost
       prevails, a modest award of costs could be entered against her, but the award also
       would be entered against [IILG], which can be expected under the circumstances
       to pick up the tab. An award of attorney fees against Gryder is possible but seems
       unlikely, and the burden of any such award is likely to be borne by [IILG] in any
       event. Gryder having nothing at stake, Litster Frost hasn’t shown that Diviney has
       a conflict of interest under [Idaho Rule of Professional Conduct] 1.7(a).
       Furthermore, the sole reason the district court accepted Gryder’s written waiver was based
on Diviney’s same representation that Gryder disclaimed any stake in the fund: “Diviney’s belief
that he can provide diligent and competent representation is reasonable, given Gryder’s nominal-
party status.” However, on appeal, Diviney contradicted the sole reason he was not disqualified
below. In response to Litster’s cross-appeal challenging whether Gryder suffered an “ascertainable
loss” under the ICPA, Diviney argued, at oral argument and in his briefing, that Gryder does have
a stake in the fund. More specifically, Diviney conceded that Gryder, under her ICPA claim, is
entitled to receive the advanced costs that were claimed by Litster on top of its forty percent
contingency fee. Thus, in his representations before this Court, Diviney materially undermined the
sole reason the district court did not disqualify him below. The buck stops here.
       2. The appropriate sanction for Diviney’s unwaivable concurrent conflict is to be
          determined by the district court on remand after a hearing.
       Although it is a power seldom used, this Court has the inherent power to sanction those
who appear before us. Talbot, 127 Idaho at 652, 904 P.2d at 564; Riggins v. Smith, 126 Idaho 1017,
1022, 895 P.2d 1210, 1215 (1995); Loughmiller v. Interstate Farmlines, Inc., 107 Idaho 179, 179–
80, 687 P.2d 569, 569–70 (1984)). If there is conduct that can be adequately addressed through the
sanctions allowed under the appellate rules, we ordinarily rely on Idaho Appellate Rule 11.2 rather
than our inherent power. See Talbot, 127 Idaho at 652, 904 P.2d at 564. However, if “in [our]
                                                 27
informed discretion” the rules are not “up to the task,” we “may safely rely” on our inherent power
to sanction. Talbot, 127 Idaho at 652, 904 P.2d at 564 (quoting Chambers v. NASCO, Inc., 501
U.S. 32, 50 (1991)). Resolving a potential conflict of interest, and determining the appropriate
sanction when a conflict exists, is precisely the kind of ethical question that this Court, and trial
courts, may properly address. See Hepworth Holzer, LLP v. Fourth Jud. Dist. of State, 169 Idaho
387, __, 496 P.3d 873, 880 (2021).
       When an impermissible conflict of interest exists, there are two types of sanctions a court
should generally consider: (1) disqualification; and (2) disgorgement and/or forfeiture of attorney
fees. These sanctions are not mutually exclusive. Nevertheless, a court’s discretion in determining
the appropriate sanction must be geared towards shaping a remedy which will assure fairness to
the parties, the integrity of the judicial process, and whenever possible, to reach a solution that is
least burdensome to the client. Hepworth Holzer, LLP, 169 Idaho at __, 496 P.3d at 881.
       Disqualifying an attorney from representing a client is the “favored” form of sanction for
enforcing conflict rules amongst jurisdictions “because it is generally perceived to be a
prophylactic device.” VIII. Sanctions, 94 HARV. L. REV. 1470, 1470 (1981) (discussing the
sanctions available to enforce ethical conflict rules); see also Sanctions for Attorney’s
Representation of Conflicting Interests, 57 COLUM. L. REV. 994, 995–96 (1957). Idaho Rule of
Professional Conduct 1.7(a) favors the same where it provides that “a lawyer shall not represent a
client if the representation involves a concurrent conflict of interest.” However, disqualification,
to be an effective sanction, is generally more appropriate near either the onset of the litigation, or
upon “promptness and reasonable diligence” once the facts for disqualification have become
known. See Weaver v. Millard, 120 Idaho 692, 698, 819 P.2d 110, 116 (Ct. App. 1991).
       As an alternative or additional sanction, an attorney who engages in an impermissible
conflict may be disgorged, and/or required to forfeit, any attorney fees for their conflict laden
representation. This principle is an ancient one, required for the ethical practice of law since at
least the early 1600’s:
       [B]y the beginning of the Seventeenth Century it had become a common-place that
       an attorney must not represent opposed interests; and the usual consequence has
       been that he is debarred from receiving any fee from either, no matter how
       successful his labors. Nor will the court hear him urge, or let him prove, that in fact
       the conflict of his loyalties has had no influence upon his conduct; the prohibition
       is absolute and the consequence is a forfeiture of all pay.

                                                 28
Silbiger v. Prudence Bonds Corp., 180 F.2d 917, 920–21 (2d Cir. 1950) (L. Hand, C. J.).
       The “honor of [our] profession,” and the “due administration of justice” is implicated when
a lawyer breaches his fiduciary duty to a client by engaging in an impermissible conflict of interest.
Hatch v. Fogerty, 10 Abb. Pr. 147, 162 (N.Y. Super. 1871). “[A]ny taint” upon that lawyer “will
cast its shadow in some degree upon the collective body of his associates at the bar.” Id. This not
only injures the integrity of the legal profession and does a disservice to the public and the courts,
but it also runs the risk of subverting the justice system. See In re Marriage of Wixom & Wixom,
332 P.3d at 1074; Int’l Bus. Machines Corp. v. Levin, 579 F.2d 271, 283 (3rd Cir. 1978).
“Uncompromising rigidity” is often the necessary attitude to ensure the conduct of fiduciaries be
“kept at a level higher than that trodden by the crowd.” Meinhard v. Salmon, 164 N.E. 545, 546
(N.Y. 1928) (Cardozo, C.J.).
       The United States Supreme Court has said that a fiduciary “may not perfect his claim to
compensation by insisting that although he had conflicting interests, he served his several masters
equally well or that his primarily loyalty was not weakened by the pull of his secondary one.”
Woods v. City Nat. Bank & Tr. Co. of Chicago, 312 U.S. 262, 269 (1941). Accordingly, “[c]ourts
throughout the country have ordered the disgorgement of fees paid or the forfeiture of fees owed
to attorneys who have breached their fiduciary duties to their clients by engaging in impermissible
conflicts of interests.” Maritrans GP Inc. v. Pepper, Hamilton & Scheetz, 602 A.2d 1277, 1285
(Pa. 1992) (citing cases). To be sure, procedural due process generally requires notice and
opportunity to be heard before imposing sanctions for an attorney’s conflict laden representation.
See Hepworth Holzer, LLP, 169 Idaho at ___, 496 P.3d at 883. “The total denial of such ordinary
protections results in a denial of due process which is antithetical to our system of justice.” Id.
       In Parkinson v. Bevis, we set out the standard for disgorgement or forfeiture of an
attorney’s fee when he or she breaches fiduciary duties to a client. 165 Idaho 599, 608, 448 P.3d
1027, 1036 (2019). To determine whether all or a portion of an attorney’s fee is subject to this
“sanction” for an impermissible conflict of interest, a court must weigh four criteria: “(1) the extent
of the misconduct, (2) whether the breach involved knowing violation or conscious disloyalty to a
client, (3) whether forfeiture is proportionate to the seriousness of the offense, and (4) the adequacy
of other remedies.” Id. at 607, 448 P.3d at 1035 (citing The Restatement (Third) of the Law
Governing Lawyers, § 37). To be clear, when applying these factors, and issuing this form of


                                                  29
sanction, a court is not determining whether an attorney has engaged in professional misconduct
under the Idaho Rules of Professional Conduct.
       Here, we decline to exercise our power on appeal to sanction Diviney directly because
procedural due process requires that the district court determine the appropriate sanction for
Diviney’s conflict after a hearing on remand. On remand, the district court must determine, under
the principles above, what overall sanction will assure fairness to the parties, the integrity of the
judicial process, and, if possible, is least burdensome to Gryder’s interests.
       We note that the cost of disqualifying Diviney from representing Gryder on her ICPA claim
may, at this stage, outweigh any benefits Gryder would receive from conflict-free counsel. It has
been nearly six years since Gryder’s underlying personal injury occurred, the parties have been
disputing the distribution of Gryder’s personal injury settlement for over two years, one trial has
already occurred, and a judgment against Gryder has been entered. Moreover, Diviney and IILG’s
right to compensation in Gryder’s underlying personal injury case is materially entwined with
Gryder’s right to deny Diviney and IILG a fee for the same under Gryder’s ICPA cause of action.
Thus, the district court may appropriately require that Diviney forfeit, and disgorge himself of, any
fee owed to him by Gryder in her underlying personal injury claim and on her ICPA counterclaim
after determining how to equitably distribute the disputed portion of Gryder’s settlement fund.
       However, we do not presume to know what sanction will be appropriate in the district
court’s discretion, or what sanction Gryder might argue for on remand. It is possible that Gryder
may argue fairness and the integrity of the judicial process requires time for her to acquire conflict
free counsel; to investigate Diviney and Litster for “repeated or flagrant” violations of the ICPA
to add punitive damages to her ICPA claim; and to present such evidence in a new trial.
       In sum, from the genesis of this dispute, Diviney has engaged in an impermissible
concurrent conflict of interest by representing two directly adverse parties (Gryder and IILG) in
the same litigation. Under the above principles, and after a hearing on remand, we direct the district
court to determine the appropriate sanction to remedy Diviney’s ethical violation.
   D. IILG failed to show how the district court abused its discretion in denying fees below.
       IILG argues the district court abused its discretion in declining to award reasonable
attorney fees under Idaho Code section 48-608(5) for its representation of Gryder on her ICPA
counterclaim because she was a prevailing consumer. Whether a consumer is a prevailing party is
determined by the district court through the prevailing party analysis in Idaho Rule of Civil
                                                 30
Procedure 54(e) and 54(d)(1)(B). Israel v. Leachman, 139 Idaho 24, 26–27, 72 P.3d 864, 866–67
(2003). A district court’s decision to deny attorney fees is reviewed under the abuse of discretion
standard. Stout v. Key Training Corp., 144 Idaho 195, 196, 158 P.3d 971, 972 (2007). To determine
if the district court abused its discretion, we apply the four-part test from Lunneborg v. My Fun
Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018).
       Here, IILG, through Diviney, did not charge Gryder for representation on her ICPA
counterclaim. Nevertheless, IILG, through Diviney, argued below that it was entitled to a
“reasonable” attorney fees in bringing Gryder’s ICPA claim instead of its actually “incurred” fee
(which was nothing). IILG requested $181,247.50 in “reasonable” attorney fees. The district court
denied IILG’s request after it concluded that Gryder was not the prevailing party, reasoning that
Gryder achieved only some success on her ICPA claim. While we have serious doubt as to whether
IILG would be entitled to any attorney fees because of the conflict of interest issue discussed at
length, the simpler answer here is that IILG has failed to provide any argument as to how the
district court abused its discretion in denying Gryder prevailing consumer status and has not
pointed to any particular part of the four-part abuse of discretion test under Lunneborg v. My Fun
Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018). “[S]uch a conclusory argument is fatally
deficient to [a] party’s case.” Est. of Ekic v. Geico Indem. Co., 163 Idaho 895, 899, 422 P.3d 1101,
1105 (2018) (quoting State v. Kralovec, 161 Idaho 569, 575 n.2, 388 P.3d 583, 589 n.2 (2016)
(internal quotations omitted)). Accordingly, because IILG did not argue how the district court
abused its discretion, we affirm the district court’s denial of fees.
   E. Attorney fees and costs on appeal.
       On appeal, Gryder, through Diviney as counsel, requested reasonable attorney fees as a
prevailing consumer under Idaho Code section 48-608(5). Here, Gryder is a prevailing consumer
on appeal because we affirm the district court’s conclusion that Gryder established her cause of
action under the ICPA and vacate the judgment awarding a large portion of her settlement fund to
Litster. However, Diviney provided Gryder with conflict laden representation on her ICPA claim
on appeal, and it is unclear whether Gryder has incurred any attorney fees on appeal. Furthermore,
on remand, the district court could determine that the appropriate sanction for Diviney’s
impermissible conflict is forfeiture and disgorgement of any fees in his representation of Gryder
on her ICPA claim, her underlying personal injury suit, or both. In that case, there would be no
need to award Gryder attorney fees on appeal because Diviney would be prohibited from collecting
                                                  31
any from Gryder. Thus, in these unique circumstances, we decline to determine whether to award
Gryder fees on appeal under Idaho Code section 48-608(5) and instruct the district court to resolve
this matter, if needed, after resolution of the sanctions issue below.
        Finally, Litster asks for attorney fees on appeal under Idaho Code section 12-121. Attorney
fees may be awarded on appeal under section 12-121 to the prevailing party or parties. I.C. § 12-
121; Armand v. Opportunity Mgmt. Co., 155 Idaho 592, 602, 315 P.3d 245, 255 (2013). The
“prevailing” party in an action is determined from an “overall view, not a claim-by-claim analysis.”
Choice Feed, Inc. v. Montierth, 168 Idaho 124, 152, 481 P.3d 78, 106 (2021). Here, Gryder is the
only, and overall, prevailing party on appeal. Thus, Litster is not entitled to fees under section 12-
121. Furthermore, because Gryder is the only prevailing party, IILG and Litster shall carry their
own costs on appeal and split any costs incurred by Gryder.
                                        III.    CONCLUSION
        We affirm the district court’s grant of summary judgment in part to Gryder on the liability
portion of her ICPA counterclaim, but we reverse the district court’s decision after the bench trial
dividing the disputed fund between Litster and IILG. Accordingly, we vacate the district court’s
judgments valuing Litster’s charging lien at $34,834.53 and awarding Litster an additional
$1,621.18 in costs as the prevailing party below against the disputed fund.
        We remand this case for further proceedings, with additional instructions that the district
court determine, after a hearing, the appropriate sanction for Diviney’s impermissible concurrent
conflict of interest.
        Chief Justice BEVAN, and Justices STEGNER, MOELLER, and ZAHN, CONCUR.




                                                 32